SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

758
CA 13-02103
PRESENT: SMITH, J.P., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF GARY S. ROSIMINI, PATRICIA M.
ROSIMINI, MORGAN CADY AND PETER GROCHOLSKI,
PETITIONERS-APPELLANTS,

                     V                                             ORDER

TOWN OF WESTERN, MARY J. CENTRO, TOWN OF
WESTERN CLERK, THOMAS STEVENS, INDIVIDUALLY AND
AS TOWN OF WESTERN HIGHWAY SUPERINTENDENT,
LAWRENCE MIEREK, TOWN OF WESTERN COUNCILPERSON,
LEONARD CHARNEY, TOWN OF WESTERN COUNCILPERSON,
EDWARD MADER, TOWN OF WESTERN COUNCILPERSON,
VERONICA MURPHY, TOWN OF WESTERN COUNCILPERSON,
AND ROBIN DAVIS, TOWN OF WESTERN SUPERVISOR,
RESPONDENTS-RESPONDENTS.


BOND, SCHOENECK & KING, PLLC, UTICA (RAYMOND A. MEIER OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

CHARLES W. ENGELBRECHT, ROME, FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (David A. Murad, J.), dated March 11, 2013 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 13, 2014                          Frances E. Cafarell
                                                  Clerk of the Court